Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 8, 2018

                                           No. 04-18-00138-CV

                           IN RE AMERICAN NATIONAL PROPERTY
                                 AND CASUALTY COMPANY

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

         On March 6, 2018, relator filed a Petition for Writ of Mandamus complaining of the trial
court’s denial of its motion to abate and compel appraisal. Relator also filed a Motion for
Temporary Relief. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the
real party in interest may file a response to the petition for writ of mandamus in this court no
later than March 26, 2018. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

       Relator’s request for temporary relief is GRANTED. All proceedings in the underlying
case, including discovery, are stayed pending final resolution of the petition for writ of
mandamus.

           It is so ORDERED on March 8, 2018.
                                                                     PER CURIAM


           ATTESTED TO: _______________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-12807, styled Inah Oh v. American National Property and
Casualty Company, et al., pending in the 438th Judicial District Court, Bexar County, Texas. The Honorable David
Canales signed the order at issue in this proceeding.